Name: Commission Regulation (EEC) No 2068/91 of 15 July 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 12 Official Journal of the European Communities 16. 7. 91 COMMISSION REGULATION (EEC) No 2068/91 of 15 July 1991 on the supply of various consignments of cereals as food aid food aid (4), as amended by Regulation (EEC) No 790/91 whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 24 014 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . 16. 7 . 91 Official Journal of the European Communities No L 191 / 13 ANNEX I LOT A 1 . Operation No (') : 409/91 2 . Programme : 1991 3 . Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) Q (10) : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.A.1 a) 8 . Total quantity : 10 000 tonnes 9 . Number of lots : one 10 . Packaging and marking ("): In bulk, plus 210 000 sacks, see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2 .C and IIA.3), an 150 needles and sufficient twine (2 m/sack) Markings in English Supplementary markings on packaging : 'SUDAN / CONCERN 915407 / PORT SUDAN / FOR FREE DISTRIBUTION' 1 1 . Method of mobilization : the Community market 12 . Stage of supply : free at port of shipment  fob stowed (') 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 30. 9. 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 30 . 7 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 . 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 8 30 . 9 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 13 . 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 15 30. 9 . 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29. 7 . 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158 of 22. 6 . 1991 , p. 69) No L 191 / 14 Official Journal of the European Communities 16 . 7 . 91 LOT B 1 . Operation No ('): 410/91 2. Programme : 1991 3 . Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) Q ( l0) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.1 a) 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging and marking (") : In bulk, plus 210 000 sacks, see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA2 .C and IIA.3), an 150 needles and sufficient twine (2 m/sack) Markings in English Supplementary markings on packaging : 'SUDAN / CONCERN 915408 / PORT SUDAN / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed (') 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 31 . 10 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 30. 7 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6 . 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 8 31 . 10 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 13 . 8 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 15 31 . 10 . 1991 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (6) : refund applicable on 29 . 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158 of 22. 6. 1991 , p. 69) 16. 7. 91 Official Journal of the European Communities No L 191 / 15 LOTS C, D, E 1 . Operation No ('): 210/91  222/91 2. Programme : 1991 3. Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) Q : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.La) 8 . Total quantity : 2 930 tonnes (4 014 tonnes of cereals) 9 . Number of lots : 3 (C : 510 tonnes ; D : 1 800 tonnes ; E : 620 tonnes) 10 . Packaging and marking (4) (") ( l2) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.2 .C and II.B.3) Markings in French and Spanish Supplementary markings on packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : lots C and E : 15. 8 15. 9 . 1991 lot D : before 24. 8 . 1991 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 30 . 7. 1991 21 A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 8 . 1991 (b) period for making the goods available at the port of shipment : lots C and E : 22. 8 22. 9 . 1991 lot D : before 31 . 8 . 1991 (c) deadline for the supply :  21 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13 . 8 . 1991 (b) period for making the goods available at the port of shipment : lots C and E : 29. 8 29. 9 . 1991 lot D : before 7. 9 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (s) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brussels (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 25. 7. 1991 , fixed by Commission Regulation (EEC) No 1778/91 (OJ No L 158, 22. 6 . 1991 , p. 69) No L 191 / 16 Official Journal of the European Communities 16. 7 . 91 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine 131 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (s) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30, .  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and where appropriate , the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin.  fumigation certificate (for Chile). f) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (9) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. ( 10) Radiation certificate legalized by a consulate of Sudan . (") The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. ( I2) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of Article 1 3 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. 16. 7 . 91 Official Journal of the European Communities No L 191 / 17 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C 510 20 Prosalus Bolivia AcciÃ ³n n ° 210/91 / Bolivia / Prosalus / 915510 / Sucre VÃ A Arica / Destinado a la distribuciÃ ³n gratuita 250 AATM Chile AcciÃ ³n n0 211 /91 / Chile / AATM / 911733 / Coyahique VÃ A Valparaiso / Destinado a la distribuciÃ ³n gratuita 40 AATM PerÃ º AcciÃ ³n n0 212/91 / PerÃ º / AATM / 911730 / Lima VÃ A Callao / Destinado a la distribuciÃ ³n gratuita 60 AATM PerÃ º AcciÃ ³n n0 213/91 / PerÃ º / AATM / 911731 / Arequipa VÃ A Matarani / Destinado a la distribuciÃ ³n gratuita 20 Caritas Denmark PerÃ º AcciÃ ³n n0 214/91 / PerÃ º / Caritas Denmark / 915803 / Lima VÃ A Callao / Destinado a la distribuciÃ ³n gratuita 120 Caritas BÃ ©lgica Haiti Action n ° 215/91 / Haiti / Caritas B / 910235 / Port-au-Prince / Pour distribution gratuite D 1 800 600 Caritas Belgica AlgÃ ©rie Action n ° 216/91 / AlgÃ ©rie / Caritas B / 910234 / Arzew (option Oran) / Pour distribution gratuite 600 WCC AlgÃ ©riÃ « Action n ° 217/91 / AlgÃ ©rie / WCC / 910703 / Tindouf VIA Arzew (option Oran) / Pour distribution gratuite 600 OXFAM Belgica AlgÃ ©rie Action n0 218/91 / AlgÃ ©rie / OXFAM B / 910814 / Tindouf VIA Arzew (option Oran) / Pour distribution gratuite No L 191 / 18 Official Journal of the European Communities 16 . 7 . 91 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem E 620 360 Caritas France Congo Action n ° 219/91 / Congo / Caritas France / 910515 / Brazzaville VIA Pointe-Noire / Pour distribution gratuite 120 Caritas France Congo Action n ° 220/91 / Congo / Caritas France / 910516 / Pointe-Noire / Pour distribution gratuite 80 Caritas France Congo Action n0 221 /91 / Congo / Caritas France / 910517 / Nkayi VIA Pointe-Noire / Pour distribution gratuite 60 PDF Republique Centrafricaine Action n0 222/91 / RÃ ©publique Centrafricaine / PDF / 917103 / Bouar VIA Douala / Pour distribution gratuite I 2 930